USCA11 Case: 21-13699    Date Filed: 05/24/2022   Page: 1 of 11




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13699
                 Non-Argument Calendar
                 ____________________

MICHAEL EARL VAN CLEVE,
an individual,
                                            Plaintiff-Appellant,
versus
U.S. SECRETARY OF COMMERCE,
DIRECTOR OF THE U.S. CENSUS BUREAU,
DIRECTOR OF THE OFFICE OF MANAGEMENT AND
BUDGET,
U.S. DEPARTMENT OF COMMERCE,
U.S. CENSUS BUREAU, et al.,
USCA11 Case: 21-13699             Date Filed: 05/24/2022          Page: 2 of 11




2                           Opinion of the Court                        21-13699

                                                      Defendants-Appellees.


                         ____________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                D.C. Docket No. 1:20-cv-23611-RNS
                      ____________________

Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
        Michael Van Cleve, an attorney proceeding pro se, filed an
action against the U.S. Secretary of Commerce, Director of the U.S.
Census Bureau, Director of the Office of Management and Budget
(OMB), U.S. Department of Commerce, U.S. Census Bureau, and
OMB (collectively, the agencies), alleging they violated, and will
continue to violate, the Administrative Procedure Act by collecting
and disseminating inaccurate race data. Van Cleve asserts the dis-
trict court erred by concluding he lacks standing and dismissing his
third amended complaint. 1 His three theories of standing are based

1 In addition to the dismissal of the third amended complaint for lack of stand-
ing, Van Cleve also challenges the denial of his motion for a three-judge panel,
pursuant to the 1998 Departments of Commerce, Justice, and State, the Judi-
ciary, and Related Agencies Appropriations Act, § 209, Pub. L. No. 105-119,
111 Stat. 2440, 2481–82 (1997) (codified at 13 U.S.C. § 141 note), and the district
court’s conclusion his third count failed on the merits. However, because we
hold Van Cleve lacks standing, we need not address these issues.
USCA11 Case: 21-13699         Date Filed: 05/24/2022      Page: 3 of 11




21-13699                Opinion of the Court                           3

on harm to his interests as an attorney, informational injury, and
“census degradation.” After review, 2 we affirm the district court.
                           I. DISCUSSION
A. Harm to Van Cleve’s Interests as an Attorney
        A plaintiff who invokes the jurisdiction of a federal court
bears the burden to show the Constitutional limitations on stand-
ing: (1) an injury in fact, (2) a causal connection between the injury
and the causal conduct, and (3) a likelihood the injury will be re-
dressed by a favorable decision. Tanner Adver. Grp., LLC v.
Fayette Cnty., 451 F.3d 777, 791 (11th Cir. 2006) (en banc). At the
pleading stage of a case, general factual allegations of injury can
suffice, but these general factual allegations must plausibly and
clearly allege an injury in fact. Muransky v. Godiva Chocolatier,
Inc., 979 F.3d 917, 924 (11th Cir. 2020) (en banc). “Mere conclusory
statements do not suffice.” Id. (quotation marks and alteration
omitted).
       “An injury in fact consists of an invasion of a legally pro-
tected interest that is both concrete and particularized and actual
or imminent, not conjectural or hypothetical.” Trichell v. Midland
Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020) (quotation
marks omitted). “A concrete injury must be de facto; that is, it
must actually exist.” Salcedo v. Hanna, 936 F.3d 1162, 1167 (11th


2 “We review standing determinations de novo.” Tanner Adver. Grp., L.L.C.
v. Fayette Cnty., 451 F.3d 777, 784 (11th Cir. 2006) (en banc).
USCA11 Case: 21-13699        Date Filed: 05/24/2022     Page: 4 of 11




4                      Opinion of the Court                 21-13699

Cir. 2019) (quotation marks omitted). A particularized injury af-
fects a plaintiff “in a personal and individual way,” although “that
an injury may be suffered by a large number of people does not of
itself make that injury a nonjusticiable generalized grievance.”
Spokeo, Inc. v. Robins, 578 U.S. 330, 339 n.7 (2016); Trichell, 964
F.3d at 996. “Each element of injury—a legally protected interest,
concreteness, particularization, and imminence—must be satis-
fied.” Trichell, 964 F.3d at 996-97.
       Tangible injuries qualify as concrete. Trichell, 964 F.3d at
997. Intangible injuries sometimes qualify as concrete, but alleging
a bare procedural violation, divorced from any concrete harm, is
not enough to support standing. Id.; Muransky, 979 F.3d at 924.
Generally, courts look to history and the judgment of Congress to
determine whether an intangible harm is sufficiently concrete.
Spokeo, 578 U.S. at 340. For example, in Trichell, we concluded
the plaintiffs’ claims were not comparable to their closest historical
analog, the common-law tort of negligent misrepresentation, be-
cause the plaintiffs did not establish reliance or damages, which cut
against standing. Trichell, 964 F.3d at 998. Nonetheless, “if a stat-
ute protects against a lack of information, the denial of access to
information is a concrete injury.” Muransky, 979 F.3d at 930.
USCA11 Case: 21-13699            Date Filed: 05/24/2022         Page: 5 of 11




21-13699                   Opinion of the Court                               5

       The harms Van Cleve alleged to his interests as an attorney
were not particularized or concrete. 3 He alleged inaccurate census
data (1) will make it more difficult to understand which communi-
ties most need legal assistance; (2) that he will not be able to rely
on this data in cases he litigates; and (3) he has lost time and money
pursuing this action that he could have devoted to other cases.
        As to his first assertion, Van Cleve failed to explain why
greater difficulty in identifying underprivileged communities that
need legal assistance will harm him personally. 4 Muransky. 979
F.3d at 925 (stating we “will not imagine or piece together an injury
sufficient to give a plaintiff standing when [he] has demonstrated
none, and we are powerless to create jurisdiction by embellishing
a deficient allegation of injury” (quotation marks omitted)).
       As to his second assertion, Van Cleve likewise failed to ex-
plain how not being able to rely on census data harms him specifi-
cally. It is unclear from his allegations how census data would be
useful in discrimination or civil rights cases. Van Cleve simply


3 To the extent Van Cleve’s claimed informational injury or injury based on
“census degradation” relied on harm to his interests as an attorney to establish
particularization, such reliance is misplaced for the reasons discussed.
4 Even if Van Cleve were implying he could lose revenue, the third amended
complaint noted the “Florida Bar encourages its members to service individu-
als who are indigent, in need [of] pro bono services, or otherwise encourages
its members to assist communities that are subject to discrimination, segrega-
tion, or economic deprivation,” implying he desires to help such communities
pro bono.
USCA11 Case: 21-13699        Date Filed: 05/24/2022     Page: 6 of 11




6                      Opinion of the Court                 21-13699

states he “litigates cases where race data or race information may
be necessary,” such as Fair Housing Act cases. But this statement
does not explain how the race data collected by the agencies, which
would seem to only indicate where individuals of different races
live, would show any discriminatory act has occurred. Moreover,
if the census did not include “Middle Eastern and North African”
or “Hispanic” as races in the past, and not including such races as
options results in inaccurate or unreliable data, the implication is
that civil rights practitioners like Van Cleve use some other data or
evidence to show civil rights violations or instances of discrimina-
tion. It follows that his practice has not been, and will not be,
harmed by a lack of reliable census race data. To the extent this
theory relied on injury to the interests of Van Cleve’s potential cli-
ents, whose cases cannot benefit from more accurate race data, this
assertion of third-party standing is foreclosed. Kowalski v. Tesmer,
543 U.S. 125, 129, 134 (2004) (stating a party generally must assert
his own legal rights and interests and cannot rest his claim to relief
on the legal rights or interests of third parties, such that lawyers
cannot assert “the claims of future unascertained clients”).
        As to the third assertion, Van Cleve failed to allege he was
required to inflict this form of harm on himself because the harm
to his interests as an attorney was “certainly impending.” See Mu-
ransky, 979 F.3d at 931 (explaining plaintiffs cannot manufacture a
concrete harm by inflicting harm on themselves). His allegations
stated that, in general, he cannot rely on census race data, but Van
Cleve did not assert he has initiated or plans to initiate imminently
USCA11 Case: 21-13699          Date Filed: 05/24/2022       Page: 7 of 11




21-13699                 Opinion of the Court                            7

any civil rights or discrimination actions that rely on race data col-
lected and disseminated by the agencies. Thus, this injury is not
concrete.
B. Informational Injury
        Van Cleve asserts he suffered, and will continue to suffer, an
informational injury under both 44 U.S.C. § 3506(e) and 44 U.S.C.
§ 3563(a). Section 3506 is titled “Federal agency responsibilities.”
It is contained within subchapter I, “Federal Information Policy.”
This subchapter outlines its purposes, including improving govern-
ment efficiency, organization, and decision-making. 44 U.S.C.
§ 3501. Sections 3506(e)(1) and 3506(e)(6) state that, “[w]ith respect
to statistical policy and coordination, each agency shall--(1) ensure
the relevance, accuracy, timeliness, integrity, and objectivity of in-
formation collected or created for statistical purposes . . . and
(6) make data available to statistical agencies and readily accessible
to the public.” Id. §§ 3506(e)(1), (6).
        Section 3563(a)(1) states that, “[i]n general[,] [e]ach statistical
agency or unit shall--(A) produce and disseminate relevant and
timely statistical information; (B) conduct credible and accurate
statistical activities; (C) conduct objective statistical activities; and
(D) protect the trust of information providers by ensuring the con-
fidentiality and exclusive statistical use of their responses.” Id.
§ 3563(a)(1).
      The two primary cases in which the Supreme Court has
squarely addressed “informational injury” are Public Citizen v. U.S.
USCA11 Case: 21-13699        Date Filed: 05/24/2022      Page: 8 of 11




8                       Opinion of the Court                 21-13699

Department of Justice, 491 U.S. 440 (1989) and Federal Election
Commission v. Akins, 524 U.S. 11 (1998). See TransUnion LLC v.
Ramirez, 141 S. Ct. 2190, 2214 (2021) (noting these cases do not
control in the absence of a “public-disclosure or sunshine laws that
entitle all members of the public to certain information”). In Public
Citizen, the Court held the plaintiffs alleged a sufficiently concrete
injury based on violation of a statute that required advisory com-
mittees to make their minutes, records, and reports available to the
public. 491 U.S. at 446-47. There, the plaintiffs asserted the Amer-
ican Bar Association (ABA), which had advised the Department of
Justice regarding potential judicial nominees, had denied their re-
quest for the names of such nominees and for the ABA’s reports
and minutes of its meetings regarding these nominees in order to
monitor its workings and participate more effectively in the judicial
selection process. Id. at 447, 449. Similarly, in Akins, the Court
held the plaintiffs’ asserted injury was concrete because they al-
leged a political committee violated a statute’s requirement that it
make public information about members, contributions, and ex-
penditures, which the plaintiffs needed to evaluate candidates for
public office. 524 U.S. at 21.
        In Trichell, we concluded the plaintiff could not show a con-
crete injury from a statute giving them a right to receive truthful
communications from debt collectors. Trichell, 964 F.3d at 1003-
04. We reasoned that, in contrast to the statutes at issue in Public
Citizen and Akins, which made certain information subject to pub-
lic disclosure, this statute, which only stated debt-collection letters
USCA11 Case: 21-13699       Date Filed: 05/24/2022    Page: 9 of 11




21-13699               Opinion of the Court                       9

may not be misleading or unfair, created no substantive entitle-
ment to receive information from debt collectors. Id. at 1004. Sim-
ilarly, in Electronic Privacy Information Center v. U.S. Department
of Commerce (EPIC), the D.C. Circuit held a violation of a statute
that required federal agencies to, if practicable, publish a privacy
impact assessment before initiating a new collection of personally
identifiable information did not support an informational injury.
928 F.3d 95, 103 (D.C. Cir. 2019). It reasoned this statute was not
meant to “vest a general right to information in the public” and,
rather, “was designed to protect individual privacy by focusing
agency analysis and improving internal agency decision-making.”
Id. In contrast, on remand from the Supreme Court, the Ninth Cir-
cuit concluded that, in enacting the Fair Credit Reporting Act
(FCRA), Congress intended to protect consumers’ interests in pre-
venting the transmission of inaccurate information about them in
consumer reports such that violations of the FCRA could consti-
tute a concrete injury, noting the FCRA imposes a host of proce-
dural requirements on consumer-reporting agencies and allows in-
dividuals to sue those who are non-compliant. Robins v. Spokeo,
Inc. (Spokeo II), 867 F.3d 1108, 1113-14, 1117 (9th Cir. 2017).
       Van Cleve’s alleged informational injury was not concrete
because neither § 3506(e) nor § 3563(a) is a public-disclosure law
that entitles all members of the public to certain information. The
statutes focus on the intragovernmental sharing of information ra-
ther than the sharing of information between the government and
the public. In the same way the statute in EPIC was not meant to
USCA11 Case: 21-13699        Date Filed: 05/24/2022      Page: 10 of 11




10                      Opinion of the Court                   21-13699

“vest a general right to information in the public” and “was [in-
stead] designed to protect individual privacy by focusing agency
analysis and improving internal agency decision-making,” § 3506(e)
was primarily intended to improve government efficiency, organi-
zation and decision-making by “ensur[ing] the relevance, accuracy,
timeliness, integrity, and objectivity of information collected or
created for statistical purposes” and by “mak[ing] data available to
statistical agencies and readily accessible to the public.” 44 U.S.C.
§§ 3506(e)(1), (6), EPIC, 928 F.3d at 103. Unlike the statutes in Pub-
lic Citizen and Akins, which expressly required the disclosure of
minutes, records, and reports of advisory committees and infor-
mation about the members, contributions, and expenditures of po-
litical committees, respectively, neither statute here identifies any
specific information, such as race data, to which all members of the
public are entitled. Public Citizen, 491 U.S. at 446-47; Akins, 524
U.S. at 21. Instead, they refer to “data” and “information” in gen-
eral. 44 U.S.C. §§ 3506(e)(1), (6); 44 U.S.C. § 3563(a). Both § 3506(e)
and § 3563(a) only refer to the responsibilities of statistical agencies,
and unlike the statute in Spokeo II, neither statute provides a mech-
anism for members of the public to seek disclosure of certain infor-
mation or imposes a specific procedural requirements on agencies.
Spokeo II, 867 F.3d at 1113-14.
C. Census Degradation
       In Department of Commerce v. New York, the Supreme
Court held that several states had standing when they sued to pre-
vent the reinstatement of a question about citizenship on the 2020
USCA11 Case: 21-13699        Date Filed: 05/24/2022      Page: 11 of 11




21-13699                Opinion of the Court                        11

census questionnaire, which they claimed would depress the cen-
sus response rate, lead to an inaccurate population count, and, con-
sequently, result in a loss of federal funds that are distributed based
on state population. 139 S. Ct. 2551, 2565 (2019). The Court rea-
soned that the loss of federal funds was a sufficiently concrete and
imminent injury to satisfy Article III. Id.
       Contrary to Van Cleve’s argument the mere occurrence of
“census degradation” creates standing, Department of Commerce
v. New York held the state’s loss of federal funds resulting from
census degradation established a concrete injury. See id. Van
Cleve’s assertion that census race data is inaccurate or will be inac-
curate in the future, without more, does not establish a concrete
injury, nor does it show that any inaccuracies have affected Van
Cleve personally.
                         II. CONCLUSION
       The district court did not err by concluding Van Cleve lacks
standing. None of his theories of standing, based on harm to his
interests as an attorney, informational injury, and “census degrada-
tion,” satisfied both the concreteness and particularization ele-
ments required of a valid injury in fact. Accordingly, we affirm.5
       AFFIRMED.




5 Van Cleve’s Motion to Expedite Appeal is DENIED as moot.